IN THE SUPREME COURT OF TEXAS



                                    Misc. Docket No.   14-916 3


                                     RETRANSFER OF CASE
                       FROM THE SEVENTH COURT OF APPEALS
                          TO THE FOURTH COURT OF APPEALS




       Pursuant to Tex. Gov't Code§ 73.001, the following case is hereby retransferred from the
Court of Appeals for the Seventh District, Amarillo, Texas, to the Court of Appeals for the Fourth
District, San Antonio, Texas.


                                      Case No. 07-14-00264-CV
                                  Thomas H Veitch and Anne Veitch
                          v.   Flagship Homes, LTD. d/b/a Prestige Homes


       The Seventh Court of Appeals will make the necessary order for the retransfer of the case
directed hereby, and will cause the Clerk of that Court to retransfer the original transcripts and all
filed papers in the case, and verify all Orders made, to the Fourth Court of Appeals.           Upon
completion of the retransfer, the Seventh Court of Appeals shall provide notice of the retransfer to
the Supreme Court and the State Office of Court Administration.


       ORDERED by the Supreme Court of Texas, in Chambers,


                                              With the Seal thereof affixed at the City of Austin,
                                               this   � of August, 2014.



                                               BI;AKE A. HAWTHORNE, CLERK
                                               THE SUPREME COURT OF TEXAS